                Case 19-50819-BLS          Doc 5   Filed 01/16/20     Page 1 of 7




IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE

                                                         Chapter 11
In re:
                                                         Case No. 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES,
LLC, et al.,                                             (Jointly Administered)
                   Remaining Debtors.



MICHAEL GOLDBERG, as Liquidating Trustee of
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC et al.,                                   Adv. Proc. No. 19-50819 (BLS)

                             Plaintiffs,                 Jury Trial Demanded
         vs.


MARCELLA P. BEST

                             Defendants.




ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO COMPLAINT FOR
   AVOIDANCE AND RECOVERY OF PREFERENTIAL AND FRAUDULENT
         TRANSFERS PURSUANT TO 11 U.S.C.§§ 544,547,548 & 550


         Defendant Marcella P. Best (the “Defendant”), by and through undersigned counsel,

hereby answers Plaintiff’s Complaint and asserts her affirmative defenses. All allegations not

expressly admitted herein are denied.
                Case 19-50819-BLS         Doc 5    Filed 01/16/20     Page 2 of 7




                                 NATURE OF THE ACTION

       1.      Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

       2.      Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

       3.      Admitted that Defendant resides in Texas.

                              JURISDICTION AND VENUE

       4.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 4 are denied.

Defendant does not consent to the entry of a final order of judgment by this Court.

       5.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 5 are denied.

                                      THE PARTIES

       6.      Defendant does not consent to the entry of a final order or judgment by this Court.

       7.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 7 are denied.

       8.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 8 are denied.

       9.      Admitted.

       10.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.
                Case 19-50819-BLS         Doc 5   Filed 01/16/20    Page 3 of 7




       11.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied

       12.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

       13.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

       14.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

                              FACTUAL BACKGROUND

       15.     Admitted.

       16.     Admitted.

       17.     No response is required.

       18.     Admitted.

       19.     Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph; they are therefore denied.

                            FIRST CLAIM FOR RELIEF

       20.     No response required

       21.     Admitted.

       22.     This is a conclusion of law.

       23.     This is a conclusion of law.

       24.     This is a conclusion of law.

       25.     This is a conclusion of law.

       26.     This is a conclusion of law.
               Case 19-50819-BLS         Doc 5    Filed 01/16/20       Page 4 of 7




       27.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 27 are denied.

       28.     Admitted

       29.     Denied

                              SECOND CLAIM FOR RELIEF

       30.     No response required

       31.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 31 are denied.

       32.     This paragraph states legal conclusion to which no responsive pleading is

required. To the extent an answer in required, the allegations in paragraph 32 are denied.

       33.     This paragraph states legal conclusions to which no responsive pleading in

required. To the extent an answer in required, the allegations in paragraph 33 are denied.

                              THIRD CLAIM FOR RELIEF

       34.     No response required.

       35.     Defendant has no basis to admit or deny this sentence

       36.     This paragraph states legal conclusion to which no responsive pleading is

required. To the extent an answer in required, the allegations in paragraph 36 are denied.

       37.     No response required.

       38.     Admitted.

       39.     This paragraph states legal conclusion to which no responsive pleading is

required. To the extent an answer in required, the allegations in paragraph 39 are denied.
                Case 19-50819-BLS         Doc 5     Filed 01/16/20    Page 5 of 7




                                AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE
       i.      The Complaint fails to state a claim against Defendants upon which relief may be

granted.

                              SECOND AFFIRMATIVE DEFENSE
       ii      Any transfers to Defendants were not transfers of the Debtors’ property.

                               THIRD AFFIRMATIVE DEFENSE
       iii     The claims set forth in the Complaint are barred under the doctrines of waiver,
laches, unclean hands, in pari delicto, and/or estoppel.
                               FOURTH AFFIRMATIVE DEFENSE

       iv      The obligations incurred by the Debtors were incurred in the ordinary course of

business.

                               FIFTH AFFIRMATIVE DEFENSE
       v       Plaintiff may not recover the alleged preferential payments because the parties

intended the transfers to be part of a contemporaneous exchange for new value given to the Debtors

and the transfers were, in fact, substantially contemporaneous under 11 U.S.C. § 547(c).

                                   SIXTH AFFIRMATIVE DEFENSE

       vi      Some or all payments made by the Debtors to Defendant were made in the

ordinary course of business pursuant to 11 U.S.C. § 547(c)(2).

                                    SEVENTH AFFIRMATIVE DEFENSE

       vii     To the extent that the transfers were otherwise avoidable under 11 U.S.C. §

547(b), after such transfers, Defendant or a creditor to or for whose benefit such transfers were

made, gave new value to or for the benefit of the Debtors (A) not secured by an otherwise

unavoidable security interest; and (B) on account of which new value the Debtors did not make

an otherwise unavoidable transfer to or for the benefit of Defendant or such creditor(s).
                 Case 19-50819-BLS         Doc 5    Filed 01/16/20     Page 6 of 7




                                     EIGHTH AFFIRMATIVE DEFENSE
        viii     Any transfer made by the Debtors was made in exchange for reasonably
equivalent consideration and/or supported by valuable consideration.

                                    NINTH AFFIRMATIVE DEFENSE
        ix       At all relevant times, Defendant was not an insider of the Debtors.

                                    TENTH AFFIRMATIVE DEFENSE
        x        At all times relevant hereto, Debtors were solvent.

                                 ELEVENTH AFFIRMATIVE DEFENSE
        xi       The Debtors were not made insolvent as a result of any transaction described

in this suit.
                                  TWELFTH AFFIRMATIVE DEFENSE

        xii      Any transfer described in the Complaint was made to Defendant in payment of a

debt in good faith, and without knowledge of the avoidability of the alleged transfer pursuant to

11 U.S.C. § 550(b).

                             THIRTEENTH AFFIRMATIVE DEFENSE

        xiii     The Defendant hereby adopts and incorporates by reference any other affirmative

defenses asserted by other defendants in this action to the extent said defenses are applicable to

the Defendant.

                            FOURTEENTH AFFIRMATIVE DEFENSE

        xiv      The Defendant reserves the right to assert other defenses as this action proceeds

and reserve the right to file an Amended Answer asserting additional affirmative defenses.

                           FIFTEENTH AFFIRMATIVE DEFENSE

        xv.     The claims set forth in the Complaint may be barred under the applicable statute of
limitations.
                Case 19-50819-BLS          Doc 5     Filed 01/16/20      Page 7 of 7




                               JURY TRIAL DEMANDED


               Defendant demands a Jury Trial in this Action.


       WHEREFORE, Defendant respectfully requests this Court enter an order i) dismissing

the Complaint in its entirety with prejudice and (ii) granting such further relief as is fair and just

to the Defendant.


Dated: January 16, 2020
Wilmington, DE
                                                          /s/James E. Huggett
                                                         James E. Huggett (DE I.D. #3956)
                                                          Margolis Edelstein
                                                         300 Delaware Avenue, Suite 800
                                                         Wilmington, DE 19801
                                                         Telephone: 302-888-1112
                                                         jhuggett@margolisedelstein.com

                                                         Attorney for Defendant Marcella P. Best
